Citation Nr: 0323915	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  01-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel 


INTRODUCTION

The veteran served on active military duty from November 1965 
to November 1967, and from February 1980 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Montgomery, Alabama (RO).  The veteran was 
afforded a video hearing before the undersigned Veterans Law 
Judge in February 2002.  In July 2002, the Board ordered 
further its evidence development unit to conduct further 
development pursuant to the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002).

As noted in a separate July 2002 Board decision a claim to 
reopen the issue of entitlement to service connection for 
arthritis of the hands has been raised.  This issue, however, 
remains unadjudictaed.  Hence, it is referred to the RO for 
appropriate disposition.


REMAND

In accordance with the Board's July 2002 order to its 
evidence development unit additional evidence was secured 
addressing the issue now in appellate status.  That evidence 
has yet to be reviewed by the RO, and the veteran has not 
waived RO consideration of that new evidence in writing.  
This is significant given the fact that on May 1, 2003, the 
provisions of 38 C.F.R. § 19.9(a)(2) were invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, further 
development is in order.

Further development is also warranted because the actions 
ordered by the Board in July 2002 are incomplete.  In this 
regard, while the veteran was seen for a VA examination in 
November 2002, the examiner declined to offer an opinion as 
requested by the Board as to the etiology of the appellant's 
right knee disorder.  As such, the examination report and 
VA's development under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) remain 
incomplete.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, further action is in order.

Hence, this case is REMANDED for the following action:

1.  The veteran must be afforded a VA 
orthopedic examination to determine the 
etiology of any diagnosed right knee 
disorder.  This examination must be 
conducted by an orthopedist, and it may 
not be conducted by the examiner who 
perfomred the November 2002 study.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the orthopedist prior to the requested 
study and the examination report should 
reflect that such a review was made.  
Following a review of all service and 
postservice medical records, to include 
any treatment records regarding a motor 
vehicle accident in May 2000, the 
orthopedist must state whether it is at 
least as likely as not that any diagnosed 
right knee disorder is related to the 
veteran's active duty service.  [The 
veteran served on active military duty 
from November 1965 to November 1967, and 
from February 1980 to August 1992.]  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

2.  The RO must then readjudicate the 
issue of entitlement to service 
connection for a right knee disorder, on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA.  If the benefit sought on 
appeal continues to be denied, the 
veteran must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  The RO must provide 
specific notice informing the veteran 
what evidence is needed to substantiate 
the claim, and provide notice explaining 
what portion of this evidence will be 
provided by VA, and what evidence the 
appellant must be provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


